UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4544



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EDWIN LOWELL MASON, a/k/a E. Lowell Mason,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-04-40)


Submitted: June 24, 2005                      Decided:   July 29, 2005


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Noell P. Tin, Carole Melissa Owen, TIN GREENE BUSHNAQ & OWEN,
Charlotte, North Carolina, for Appellant. David Alan Brown, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Edwin Lowell Mason appeals the district court’s order

sentencing him to six months’ imprisonment following his guilty

plea to criminal contempt of court.            See 18 U.S.C. §§ 401, 402

(2000). In his appeal, filed pursuant to Anders v. California, 386

U.S.     738    (1967),   counsel   for    Mason    asserts   there   are   no

non-frivolous issues for appeal.          The court’s repeated attempts to

inform Mason of his right to file a pro se supplemental brief were

unsuccessful.

               Upon our review of the record, we likewise find no

meritorious issues warranting review.              Mason was advised of the

nature of the charge, the potential punishment, and the rights he

was waiving by entering a plea of guilty, and he knowingly and

intelligently waived those rights and pled guilty.              The sentence

imposed by the district court was within the range established by

statute, 18 U.S.C. § 402, and the Sentencing Guidelines were not

applicable. See U.S. Sentencing Guidelines Manual, § 1B1.9 (2003).

In short, there is no basis for questioning Mason’s conviction or

sentence. Accordingly, we affirm the judgment of the district

court.

               This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review. If the client requests that a petition

be filed, but counsel believes that such a petition would be


                                    - 2 -
frivolous, then counsel may move in this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                - 3 -